Citation Nr: 0814427	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  96-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for the residuals of a shell fragment wound of the 
right thigh, Muscle Group XIII, formerly Muscle Group XV, 
from October 1998.

2.  Entitlement to a disability evaluation in excess of 30 
percent for the residuals of a shell fragment wound of the 
right thigh, Muscle Group XIII, formerly Muscle Group XV, 
from January 1995 to October 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had recognized guerilla service from 
April 1944 to December 1945 and regular Philippine army 
service from December 1945 to June 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision by 
the Department of Veterans Affairs (VA) Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied the veteran's January 1995 
claim of entitlement to a disability evaluation in excess of 
20 percent for the residuals of a shell fragment wound of the 
right thigh, Muscle Group XV.  In an August 2000 rating 
decision, in pertinent part, the veteran's right thigh 
disability was recharacterized as a residual of a shell 
fragment wound of the right thigh with injury to Muscle Group 
XIII, and the disability evaluation was increased to a 30 
percent rating, effective from January 1995.  In February 
2004, the disability evaluation of the right thigh shell 
fragment wound injury to Muscle Group XIII was increased from 
a 30 percent rating to a 40 percent rating, effective from 
October 1998.  

When this matter was last before the Board of Veterans' 
Appeals ( Board) in July 2004, in pertinent part, the claim 
of entitlement to a disability evaluation in excess of 40 
percent was denied for the residuals of a shell fragment 
wound of the right thigh, Muscle Group XIII, formerly Muscle 
Group XV.  

The veteran appealed the Board's July 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2007 decision, the Court, in pertinent part, 
vacated the July 2004 Board decision as to the denial of a 
disability evaluation in excess of 40 percent for the 
residuals of a shell fragment wound of the right thigh, 
Muscle Group XIII, and remanded the matter to the Board for 
further development and re-adjudication.  

Staged ratings are appropriate in any increased-rating claim 
in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Consequently, the issue under appeal has been 
recharacterized as noted above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Court's June 2007 decision vacated and remanded the 
Board's denial of the increased rating under consideration 
herein based upon the Board's failure  to consider an August 
2003 VA examiner's findings that the veteran's combat wounds 
resulted in some injury to Muscle Group XV (i.e., the mesial 
thigh group rated under 38 C.F.R. § 4.73, Diagnostic Code 
5315).  The Court stated that the Board should have either 
explained why Diagnostic Code 5315 did not apply, consistent 
with the August 2003 medical findings, or determine whether 
the Muscle Group XV injury was compensable, and then apply 
38 C.F.R. § 4.55 (Principles of Combined Ratings for Muscle 
Injuries) to the facts.  

In its July 2004 decision, the Board addressed the noted 
discrepancy by referencing the change in the designation of 
the muscle group that was affected by the shell fragment 
wound.  The Board explained that the veteran's service-
connected right thigh disability had been originally 
characterized as affecting Muscle Group XV, but that 
characterization was later changed to Muscle Group XIII.  The 
Board referenced the findings of the VA examiner (Alfred C. 
Calado, M.D.) who had examined the veteran in August 2003, 
and who had noted that the veteran's complaints had centered 
along the length of the hamstring muscle group of the right 
thigh, which was consistent with x-ray findings of multiple 
shrapnel fragments along the length of that muscle group, 
Muscle Group XIII.  The Board paraphrased Dr. Calado by 
stating that the confusion with Muscle Group XV was caused by 
the location of the surgical scars from the post-injury 
operation.  As elaborated by the VA examiner (and noted in 
the Board's July 2004 decision), most of the scars are 
located in the medal aspect of the right thigh, but this was 
not the true affectation of the gunshot wound per se.  Since 
the Court has found that further explanation is required, and 
since the Board is precluded from offering its own medical 
opinion, additional medical clarification or examination is 
required for the proper assessment of the veteran's claim.  
38 U.S.C.A. § 5103A.

Secondly, subsequent to the Board's July 2004 decision, the 
RO and the Board received additional medical evidence (in 
December 2004 and February 2005) that is relevant to the 
issue on appeal and must be considered in addressing that 
issue.  

Finally, upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  The RO provided the veteran 
post-initial adjudication of the increased rating issue on 
appeal by letters dated in May 2003 and July 2003.  These 
notice letters, however, did not discuss the specific 
criteria for an increased rating, thus, the duty to notify 
has not been satisfied with respect to VA's duty to notify 
him of the information and evidence necessary to substantiate 
the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Under the circumstances, it is necessary that the case be 
remanded to the RO via the AMC for the following actions:

1.  Provide the veteran with additional 
notice on his increased rating claim.  
This includes notification (1) that to 
substantiate his claim he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his shell 
fragment wound disability and the effect 
that worsening has on his employment and 
daily life; (2) generally, of the 
diagnostic code criteria necessary for 
entitlement to higher disability ratings 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disabilities 
and the effect of that worsening has on 
his employment and daily life; (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disabilities on appeal or exceptional 
circumstances relating to the 
disability).   

2.  Refer the veteran's claims file to 
Alfred C. Calado, M.D., of the VA Medical 
Center, Manila, if available, for review 
and clarification of the medical opinion 
provided in August 2003.  If Dr. Calado 
is not available, refer the veteran's 
claims file to another physician skilled 
in the diagnosis and treatment of shell 
fragment wounds.  If, but only if, 
required by Dr. Calado or the substitute 
physician, schedule the veteran for 
another VA examination of his service-
connected right thigh disability.  Based 
on the review of the case, and if 
necessary, the re-examination of the 
veteran, Dr. Calado or the substitute 
physician is requested to express an 
opinion as to whether the veteran's 
service-connected wound at issue includes 
involvement to any extent of Muscle Group 
XV, and if so the extent of that 
involvement and any specific disability 
resulting therefrom.  If there is no 
involvement with Muscle Group XV, that 
should be specifically stated.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
including in particular the requested 
claims file review or examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, 
implement corrective procedures.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above to include further VA 
examinations, readjudicate the veteran's 
claims of entitlement to a disability 
evaluation in excess of 40 percent for 
the residuals of a shell fragment wound 
of the right thigh, Muscle Group XIII, 
formerly Muscle Group XV, taking into 
consideration all of the evidence in the 
claims file.  If any benefit requested on 
appeal is not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC) and allow a 
reasonable period of time for a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim and 
result in a denial.  38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



